OPINION ON APPELLANT’S MOTION FOR REHEARING
ONION, Judge.
Following original submission this court in an opinion dated February 18, 1970, denied the relief sought in this appeal from an order entered in a habeas corpus proceeding in the 147th District Court of Travis County. The appellant then filed his mo*921tion for rehearing on February 25, 1970, and it was submitted on March 18, 1970.
On March 24, 1970, the appellant filed his motion to dismiss his appeal. Attached to such motion to dismiss this appeal is a certified copy of a motion to dismiss and an order entered in the said 147th District Court dated March 24, 1970, dismissing the indictment which formed the basis of the question presented by this appeal.
The indictment having been dismissed, the appeal, at appellant’s request, is dismissed.
It is so ordered.
MORRISON, J., not participating.